Citation Nr: 1428426	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-49 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an effective date prior to September 11, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, granting service connection for PTSD, effective as of September 11, 2009.  

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Fort Harrison, Montana.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the physical claims file, electronic systems (Virtual VA and the Veterans Benefits Management System (VBMS)) are also associated with this claim.  A review of these systems reveals documents that are merely duplicative of those associated with the physical claims file.  


FINDINGS OF FACT

1.  On April 28, 2006, VA received a claim from the Veteran seeking service connection for PTSD.  

2.  On May 17, 2007, the RO denied the claim of service connection for PTSD and on June 10, 2007, the Veteran was notified of the adverse determination.  New and material evidence was received within one year of being notified of the May 2007 rating decision.  Therefore, the May 2007 rating decision was not final.

3.  The September 11, 2009, statement from the Veteran is considered a timely notice of disagreement to the December 2008 rating decision, as opposed to a new claim.  

4.  In March 2010, the Veteran continued to request service connection for PTSD and on May 20, 2010, the RO granted service connection for a psychiatric disorder, to include PTSD, effective September 11, 2009.  

5.  April 28, 2006, is the proper effective date for the establishment of service connection for PTSD.  


CONCLUSION OF LAW

The criteria of establishing entitlement to an effective date of April 28, 2006, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400, 20.201 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran contends that he is entitled to an effective date of April 28, 2006, for the grant of service connection for PTSD.  As outlined below, the Board finds that the evidence fully supports the Veteran's claim and an effective date of April 28, 2006, is warranted.  

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

The record clearly reflects that VA received a claim of entitlement to service connection for PTSD on April 28, 2006.  The record also contains a VA treatment record dated April 17, 2006, reflecting a current diagnosis of PTSD.  Finally, the Veteran's stressor statement was received two weeks prior to the May 2007 rating decision.  This stressor was later conceded by VA.  

The Veteran's claim was denied in a May 2007 rating decision.  Less than two weeks prior to the issuance of this rating decision, VA received a detailed stressor statement from the Veteran.  New and material lay statement evidence was received in April 2008 (within one year of the May 2007 rating decision).  As such, the May 2007 rating decision did not become final under 38 C.F.R. § 3.156(b).  The RO subsequently issued another rating decision in December 2008, continuing the denial of the Veteran's claim.  It was noted that this rating decision was being issued because the Veteran's stressor statement was not associated with the claims file at the time of the previous rating decision.  It was still noted to be in response to the Veteran's original claim of April 28, 2006.  

In December 2008, a statement in support of the Veteran's claim was received from his wife.  On September 11, 2009, the Veteran submitted a document in which he stated that his statements were in reference to the December 23, 2008, rating decision.  The Veteran argued that his previous VA examination of November 2008 was inadequate.  The Board notes that the September 2009 statement, received within one year of the December 2008 rating decision, meets the criteria for a timely filed notice of disagreement with the December 2008 rating decision.  The Veteran was issued a Statement of the Case in September 2010 and he submitted a timely substantive appeal in December 2010.  

In light of the foregoing, the Board agrees with the Veteran's representative's assertion that the Veteran's claim remained open since his initial claim in April 2006.  Moreover, based on a review of the evidence, the Board finds the evidence sufficiently shows that the Veteran had PTSD due to a verified service stressor at the time of his claim in April 2006.  As such, the proper effective date for the grant of service connection is April 28, 2006.  


ORDER

An effective date of April 28, 2006, for the establishment of service connection for PTSD, is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


